Citation Nr: 1041441	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-17 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and bipolar 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1972 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision issued by the RO.  The 
Veteran perfected a timely appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has alleged that he currently has a psychiatric 
condition, to include PTSD and bipolar disorder as a result of 
his military service.  There is evidence of a current disability 
as a March 2004 VA treatment record shows that the Veteran has 
been diagnosed with PTSD, chronic and severe and bipolar 
disorder.  

First, the Veteran's service personnel records, including his DD 
Form 214, confirm that he served in Vietnam and received an Air 
Medal for flying missions in extremely hazardous missions 
however; they do not show that he engaged in combat per se.  The 
Veteran's Air Force Form 1042 shows that the Veteran's flying 
duty was rated as classified and he was noted to be a combat 
aircrew member.  However, the Veteran is not in receipt of any 
awards which would indicate combat.  The Veteran has alleged that 
he received combat pay, hazardous duty pay, flight pay, and tax 
exemption.  The Veteran requested that the VA obtain his pay 
records in order to verify his combat status.  The Board notes 
that the claims file does contain some of the Veteran's personnel 
records but does not contain any pay records from the Veteran's 
period of military service, therefore, upon remand, those records 
should be obtained in order to further aid the VA in determining 
whether the Veteran engaged in combat.  

Second, VA recently amended its regulations governing service 
connection for PTSD by liberalizing the evidentiary standard for 
establishing the required in-service stressor where the following 
requirements are satisfied.  First, the Veteran must have 
experienced, witnessed, or have been confronted by an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, and the Veteran's response to the event or circumstance 
must have involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  
Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

In this context, the Veteran has reported experiencing, 
witnessing, and having been confronted with events and 
circumstances that involved actual or threatened death or serious 
injury.  Specifically, the Veteran has reported having been on a 
flight mission where the pilot had to maneuver to break away from 
an attack which required aborting a mission.  The Veteran 
described fear from this incident.  Additionally, the Veteran 
reported having to make an emergency landing when hydraulic 
systems failed on a plane and experiencing intense emotions and 
tension.  The Veteran also described evacuation missions in May 
1975 that left him with feelings of helplessness and crying 
spells.  The Veteran has indicated that these events, and many 
others, have caused him to have nightmares, flashbacks, personal 
pain, and suffering.

Based on the above, and in light of the fact that it appears that 
the Veteran may have had service in a location that would involve 
"hostile military activity" as indicated by his service 
records, the Board finds that a psychiatric examination to 
clarify the Veteran's psychiatric diagnosis(es) and to obtain an 
opinion as to the etiology of any diagnosed disorder is needed to 
adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and 
Accounting Service (DFAS) and request the 
Veteran's pay records.  All responses 
received should be associated with the claims 
file.  

2.  After review of the records received, the 
RO should make a determination as to whether 
the Veteran engaged in combat while serving 
in Vietnam.  The RO should note such a 
determination in the Veteran's claims file.  

3.  After the above development has been 
complete, arrange for the Veteran to undergo 
a VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s) which may be present, 
to include PTSD.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  Any further indicated tests and 
studies (to include psychological studies, if 
warranted) should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current 
psychiatric disorder(s) found.  With respect 
to each psychiatric diagnosis, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
psychiatric disorder has its onset in or is 
otherwise related to any incident, event or 
circumstance noted during the Veteran's 
military service.

If a diagnosis of PTSD is deemed appropriate, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
related to in-service stressor(s).  The 
examiner should explain how the diagnostic 
criteria are met, and comment upon the link 
between the current symptomatology and the 
Veteran's stressor(s).  In rendering the 
requested opinion, the examiner should 
specifically opine whether or not the claimed 
stressor is related to the Veteran's fear of 
hostile military or terrorist activity.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


